COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §
 STEPHEN W. JOHNSON AND REUBEN                                   No. 08-10-00087-CV
 R. RIOS,                                        §
                                                                   Appeal from the
                   Appellants,                   §
                                                                 327th District Court
 v.                                              §
                                                               of El Paso County, Texas
 CHELSEA B. ROGERS,                              §
                                                                   (TC# 2003-3672)
                   Appellee.                     §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’ unopposed motion for voluntary dismissal of this

appeal. See TEX . R. APP . P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellants. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
December 8, 2010

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating